Citation Nr: 1602251	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-47 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chest disability, claimed as breastbone arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned in an August 2011 hearing.  A hearing transcript was associated with the file and reviewed.  The Board previously remanded this issue in March 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed for the Veteran's claim.  In March 2012, shortly after the prior Board remand, the Veteran submitted a waiver for private records from Sky Lake where she had treatment for pain in her chest.  While the AOJ complied with the Board's prior remand directives to request a waiver of other private records, the AOJ does not appear to have requested any records from Sky Lake.  The AOJ should request a second waiver from the Veteran and take all reasonable measures to obtain records from Sky Lake.  If new records are obtained, the AOJ should request an addendum opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Request a waiver from the Veteran for records from Sky Lake, as her March 2012 waiver is no longer timely.  Then, make all reasonable efforts to obtain the records from Sky Lake.

2. If new evidence of the chest claim is obtained, forward the claims file to the June 2013 physician, or another appropriate medical provider, to consider the new evidence and update the medical opinion.

The examiner should consider all evidence and provide rationale for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

3. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

